Citation Nr: 0103937	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-11 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability evaluation for 
service-connected residuals of a left knee injury with slight 
laxity, in excess of 10 percent. 

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a left hip and left 
leg injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from September 1972 to October 
1975.  These matters come before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, in which the RO granted 
service connection and a 10 percent disability evaluation for 
residuals of a left knee injury and denied service connection 
for a low back disorder and a left hip and left leg injury.
  

REMAND

The veteran claims entitlement to an initial disability 
evaluation for residuals of a left knee injury in excess of 
10 percent and entitlement to service connection for a low 
back disorder and left hip and left leg injury.  However, the 
Board concludes that additional development is required prior 
to further Board review of the veteran's appeal.

First, the Board notes that during the pendency of the 
veteran's appeal, there has been a significant change in the 
law.  On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).
Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the VA 
regional office (RO) has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).   

With specific regard to the present case, the claims file 
shows that the veteran advised the RO that he received 
treatment while he was incarcerated in Georgia for 
approximately 13 years and that the State Board of Pardons 
and Paroles maintained medical records that would show 
treatment for a back disorder and be helpful to his claims.  
He also advised the RO that he sought treatment for his leg 
and hip from the Family Chiropractic Center.  A reply from 
the State Board of Pardons and Paroles indicated that the 
veteran was on probation, but there was no response to the 
RO's actual inquiry regarding treatment records from his 
period of incarceration.  Therefore, it is not entirely clear 
whether the State Board of Pardons and Paroles maintains such 
treatment records or whether the request for records should 
be directed to another custodian with the State of Georgia.  
Additionally, the RO indicated in an October 2000 
Supplemental Statement of the Case (SSOC) that a letter was 
sent to the veteran in August 2000 requesting the veteran to 
sign an authorization for release of records from Family 
Chiropractic Center.  A response to this request was not 
received.  

The Veterans Claims Assistance Act specifically provides that 
the Secretary "shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain."  Further, after the 
Secretary makes reasonable efforts to obtain relevant 
records, the Act provides that the Secretary "shall notify 
the claimant that the Secretary is unable to obtain records 
with respect to the claim."
In light of the foregoing, the Board concludes that this 
matter should be remanded to the RO so that additional 
efforts can be made to obtain the veteran's treatment records 
from the State of Georgia and/or the State Board of Pardons 
and Paroles and from the Family Chiropractic Center.  Efforts 
to obtain these records should be documented and if 
unsuccessful, the RO should notify the veteran of the same.  
Accordingly, this case is REMANDED to the RO, for the 
following action:

1.  The RO should contact the veteran and 
his representative and request any 
necessary authorizations to obtain any 
outstanding treatment records from the 
State Board of Pardons and Paroles and 
from the Family Chiropractic Center.  If 
these facilities suggest additional 
avenues of research, this should be 
accomplished.  Should the veteran 
identify any other relevant outstanding 
treatment records, the RO should obtain 
them as well.

2.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
requested development has been 
accomplished.  If any development is 
incomplete, appropriate corrective action 
should be implemented.  Further, the RO 
is also requested to review the entire 
claims file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.  

3.  If in order, the RO should furnish 
the veteran and his representative with 
an SSOC and afford them an opportunity to 
respond.  In the SSOC, the RO should 
document that the notification and 
development requirements mandated by the 
Veterans Claims Assistance Act of 2000 
have been completed.  Thereafter, the 
case should be returned to the Board for 
appellate review.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





